DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 27, 2021.
	Claims 1-3 and 5-10 are pending.  Claim 4 is canceled.  Claims 1-2 and 6-10 are amended.  Claims 1 and 9 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on March 4, 2020.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited word line that has not been performing any operation during a predetermined time while being apart from a word line refreshed by the regular command is detected, the controller outputs the irregular command to refresh the detected word line, in combination with the other limitations.
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited controller temporarily stops the output of the irregular command when the refresh section signal which is generated based on the regular command is inputted into the controller, and wherein, when a word line that has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825